COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-06-204-CV

IN THE INTEREST OF 

M.A.K., A MINOR CHILD	



----------

FROM THE 325TH
 DISTRICT COURT 
OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On September 25, 2006, appellant, acting pro se, filed his brief with this court.  On November 7, 2006, we notified appellant that his brief was defective in substance and form, specifically listing the ways in which the brief does not comply with the rules of appellate procedure.  
See
 T
EX.
 R. A
PP.
 P. 38.6(d), (f), (h) and 42.3.  We also stated that failure to file an amended brief complying with the rules on or before November 21, 2006, could result in us striking the noncompliant brief, waiver of any nonconforming points, or dismissal of the appeal.   
See
 T
EX.
 R. A
PP.
 P. 38.9.  Appellant has not filed an amended brief, nor has he responded to our letter.

Rule 38.9 provides that “substantial compliance” with the briefing rules is required subject to exceptions.  
See
 T
EX
. R. A
PP
. P. 38.9.  First, if the court determines that the briefing rules have been flagrantly violated as to form, the court may require the appellant to amend, supplement, or redraw his brief.  
Id
.  38.9(a).  If the appellant files another brief that does not comply, the court may strike the brief, prohibit the party from filing another, and proceed as if the party did not file a brief.  
Id.
 

Accordingly, because this court informed appellant of the substantial defects in his brief, and the appellant failed to file an amended brief curing those defects, we strike appellant’s brief and dismiss the appeal.  
See
 T
EX
. R. A
PP
. P. 38.8(a)(1), 38.9(a), 42.3(c)
; 
Newman v. Clark
, 113 S.W.3d 622, 623 (Tex. App. –Dallas 2003, no pet.).



PER CURIAM 		





PANEL D:  GARDNER, WALKER, and MCCOY, JJ.



DELIVERED:  February 15, 2007

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.